Citation Nr: 1413416	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-21 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to herbicide exposure and as secondary to service-connected diabetes mellitus.  

3.  Entitlement to special monthly compensation (SMC) under the provisions of 38 U.S.C. § 1114(s) from April 1, 2013.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1968 to June 1970 with service in the Republic of Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and January 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In September 2013, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this case should include the electronic record.

The issues of entitlement to service connection for peripheral neuropathy and entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

Hypertension was not manifested within one year from the Veteran's discharge from service, is not the result of a disease or injury in service including herbicide exposure, and is not caused or aggravated by a service-connected disability.



CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service nor may it be presumed to have been incurred therein, and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for hypertension as it was incurred due to herbicide exposure during active duty service.  In the alternative, the Veteran contends that the claimed condition is due to or aggravated by service-connected diabetes mellitus.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

The Board will first address the Veteran's contentions regarding hypertension as directly due to active military service.  The record clearly establishes the presence of a current disability.  The Veteran was diagnosed with hypertension by VA physicians in August 2010 and November 2013.  He has also received treatment for the condition with various private and VA health care providers throughout the claims period.  A current disability is therefore demonstrated. 

With respect to whether the Veteran incurred a service injury, service records are negative for evidence pertaining to hypertension or elevated blood pressure.  The Veteran's blood pressure and vascular system were normal at the time of the June 1970 separation examination and no chronic conditions were identified.  The Veteran contends that hypertension was incurred due to herbicide exposure during active duty service.  Although service treatment records do not document any findings indicative of hypertension, personnel records confirm the Veteran's presence in Vietnam during active duty service.  His exposure to herbicides is therefore presumed and an in-service injury is established.  See 38 U.S.C.A. §§ 1116(f), 1154; 38 C.F.R. § 3.309(e); see also Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97. 

VA regulations provide for a presumption of service connection for certain disabilities associated with herbicide exposure under 38 C.F.R. §§ 3.307 and 3.309.  Hypertension is not subject to presumptive service connection based on exposure to herbicides; however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Therefore, while service connection on a presumptive basis is not possible for the Veteran's claimed disability due to herbicide exposure, the Board will determine whether service connection is warranted as directly due to active duty service and exposure to herbicides.  

Regarding the third element of service connection, a nexus between the Veteran's current disability and the in-service injury, the Board notes that service records do not indicate such a relationship.  No chronic conditions were noted on the June 1970 separation examination and the service records do not contain any complaints or treatment for elevated blood pressure.  The Veteran has also consistently reported that he was diagnosed with hypertension in 1980, a decade after his discharge from active service.  The record does not contain any post-service treatment records dated prior to 2004, but August 2010 and November 2013 VA examiners noted that the Veteran's hypertension was first identified in 1980.  Service connection is therefore not possible for the Veteran's hypertension as a chronic disease subject to presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309 (certain chronic diseases are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service).  The absence of any clinical evidence for years after service also weighs the evidence against a finding that hypertension was present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The weight of the medical evidence is also against a finding of service connection due to service.  The record does not contain any competent medical evidence in favor of a link between the Veteran's hypertension and any incident of active service, to include exposure to herbicides.  The only medical opinion of record addressing direct service connection was rendered by a VA physician in November 2013 and weighs against the claim.  After reviewing the entire claims file, including the virtual records, the VA physician provided an opinion against direct service connection noting that the current medical literature did not support a link between hypertension and herbicide exposure.  

Service connection is possible for certain chronic disabilities, such as hypertension, under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran has not reported a history of continuous symptoms of hypertension since active duty service.  He has not alleged the onset of the disability prior to 1980, and has not reported experiencing symptoms of hypertension during active service that have continued to the present day.  As the Veteran has not reported a continuity of symptoms since service, service connection under 38 C.F.R. § 3.303(b) is not warranted. 

There is also no medical evidence in support of the claim for service connection on a secondary basis.  Service connection is provided for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  The Veteran contends that hypertension was incurred or aggravated due to service-connected diabetes mellitus, but there is no competent medical evidence in support of the claim for secondary service connection.  The August 2010 and November 2013 VA physicians both provided opinions against a relationship between the Veteran's hypertension and diabetes; both VA providers noted that hypertension was diagnosed in 1980, 25 years before the onset of diabetes in 2005.  Additionally, the August 2010 VA examiner observed that the Veteran's renal function was unaffected by service-connected diabetes.  The November 2013 VA physician specifically determined that the Veteran's hypertension was not aggravated by diabetes as there was no evidence the disorder was uncontrolled or worsened after the diagnosis of diabetes in 2005.  

The Board has also considered the statements of the Veteran connecting his hypertension to service or a service-connected disability, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board acknowledges that the Veteran is competent to report observable symptoms, but finds that his opinion as to the cause of the disability simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  

In sum, the post-service medical evidence of record shows that the first evidence of hypertension was years after the Veteran's separation from active duty.  In addition, the weight of the competent medical evidence is against a finding that the Veteran's hypertension is etiologically related to any incident of military service (to include herbicide exposure) or was incurred secondary to a service-connected disability.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in October 2008 and July 2010 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in both notice letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice, specifically notice pertaining to the Veteran's contentions regarding secondary service connection, was provided after the initial adjudication of the claim, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was most recently readjudicated in the November 2013 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  The Veteran reported the onset of hypertension in 1980, but as noted above, the claims file does not contain any post-service treatment records dated prior to 2004.  The Veteran has not provided the names of any health care providers who treated his disability prior to 2004 or otherwise indicated that any records from this period are available for procurement, though VA has on many occasions asked him to identify all treatment for the disability on appeal.  Additionally, the Veteran was provided a proper VA examination and medical opinions in response to his claim in August 2010 and November 2013.  The Board therefore finds that VA has complied with its duty to assist the Veteran in developing evidence to support the claim.

The Board also finds that VA has complied with its September 2013 remand orders.  In response to the Board's remand, VA obtained a medical opinion in November 2013 from a VA physician addressing whether the Veteran's hypertension was etiologically related to herbicide exposure during service or aggravated by service-connected diabetes.  The case was then readjudicated in a November 2013 SSOC.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to service-connected diabetes mellitus, is denied.



REMAND

The Board regrets further delay in this case, but finds that another remand is necessary to ensure compliance with VA's duty to assist.  In its September 2013 remand, the Board ordered that the claims file should be provided to a VA examiner for a medical opinion addressing whether the claimed peripheral neuropathy of the upper extremities is etiologically related to herbicide exposure during service or service-connected diabetes mellitus.  An opinion was issued by a VA physician in November 2013, but unfortunately, it is not compliant with the Board's remand request.  Although the VA physician opined that the claimed peripheral neuropathy was not secondary to diabetes mellitus, the physician did not provide an opinion addressing service connection on a direct basis or whether the disability is aggravated by diabetes.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

As a final matter, the Board notes that the claim for entitlement to SMC under the provisions of 38 U.S.C.A. § 1114(s) is inextricably intertwined with the pending claim for entitlement to service connection for peripheral neuropathy of the upper extremities. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to a VA examiner with the appropriate expertise to render a medical opinion addressing the nature and etiology of the claimed peripheral neuropathy of the upper extremities.  

After reviewing the claims file, the examiner should answer the following questions:

a)  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's peripheral neuropathy is etiologically related to any incident of active duty service, to include the Veteran's presumed exposure to herbicides during military service Vietnam?

b)  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's peripheral neuropathy was aggravated (permanently worsened) by service-connected diabetes mellitus?

The examiner must provide a full rationale (i.e. basis) for all expressed medical opinions.

2.  Then, readjudicate the issues on appeal with consideration of all the evidence of record.  If the benefits sought on appeal are not granted, issue a SSOC to the Veteran and his representative before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


